Citation Nr: 0033588	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) disability compensation benefits in the amount of 
$4,022.26 was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of 
the VA disability compensation benefits in the amount of 
$4,022.26.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Winston-Salem, North Carolina , Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 1999, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.


REMAND

In an April 1972 rating decision, service connection for 
partial amputation of the thumb, and all fingers of the right 
hand was granted and assigned a 60 percent rating effective 
from March 1972.  

In April 1996, a claim for service connection for post-
traumatic stress disorder (PTSD) was received.  In an October 
1996 rating decision, service connection for PTSD was denied.  
The veteran appealed this determination.  In conjunction with 
his claim, it was revealed that the veteran had been 
incarcerated from July 23, 1996 to July 29, 1997 for the 
commission of a felony.  

In a March 1998 rating decision, service connection for PTSD 
was granted and a 30 percent rating was assigned effective 
from April 4, 1996.  The veteran's combined rating was 70 
percent effective from April 4, 1996.  Since the effective 
date of the award was in April 1996, the veteran would 
ordinarily be entitled to retroactive payment of those VA 
compensation benefits.  However, in a March 1998 letter, the 
veteran was informed that since he was incarcerated for the 
period of July 23, 1996 to July 29, 1997 for the commission 
of a felony, VA was unable to pay increased benefits at this 
time.  The RO requested further information regarding his 
felony conviction.  

Thereafter, information was received which verified that the 
veteran was in fact incarcerated from July 23, 1996 to July 
29, 1997 for the commission of a felony.  Accordingly, the RO 
retroactively reduced the veteran's VA compensation benefits 
during the period of time of his incarceration.  That is, the 
veteran's benefits not only were not increased, they were 
decreased.  The basis for this is set forth in VA law and 
regulation.  Applicable regulations provide that any person 
who is entitled to disability compensation and who is 
incarcerated in a Federal, State, or local penal institution 
for a period in excess of 60 days for conviction of a felony 
shall not be paid such compensation in excess of the amount 
stated in paragraph (d) of this section for the period 
beginning on the 61st day of such incarceration.  38 C.F.R. 
§ 3.665 (a).  Where a veteran is imprisoned for a felony 
committed after October 7, 1980, the amount of compensation 
received while incarcerated may not exceed the monetary 
equivalent of a 10 percent disability rating if the service-
connected disability is rated at 20 percent or more.  38 
U.S.C.A. §§ 1114(a), 5313(a), (d); 38 C.F.R. § 3.665(d). 

This retroactive adjustment resulted in the overpayment at 
issue.  The veteran requested a waiver of the recovery 
thereof, but his request was denied by the Committee in 
August 1998.  

In a March 1999 rating decision, entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability was granted effective April 4, 
1996.  Again, the veteran was not awarded retroactive 
benefits for the period of his incarceration.  

In correspondence of record dated in June 1999, the veteran 
indicated that he had retained at attorney and was attempting 
to have his felony conviction reduced to a misdemeanor 
charge.  There is no further information in this regard.  

At his personal hearing in September 1999, the veteran and 
his representative essentially disputed the validity of the 
debt.  They asserted that the veteran's disability 
compensation checks were directly deposited into his account 
which was accessed by his spouse, his dependent.  They 
maintain that VA law and regulation provides that even if the 
veteran was incarcerated, his dependent(s) is entitled to his 
VA benefits.  As such, the retroactive adjustment was not 
warranted and the debt was improperly created.  

The Board notes that 38 C.F.R. § 3.665 (e) and (h) provide 
that all or part of the veteran's disability benefits (to 
include an increase in the award of benefits) may be 
apportioned to his dependents based on need while he is 
incarcerated.  The veteran and his representative essentially 
argue that although the VA benefits were not officially 
apportioned, they did go directly to his wife, his dependent, 
who was in need of those monies.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has clearly stated its 
intention to discourage piecemeal consideration of claims, 
and has held that if one issue has a significant impact on 
another issue, then such issues are inextricably intertwined 
and must be adjudicated together.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Moreover, the Court has clearly stated 
that when a debtor requests a waiver and simultaneously 
asserts that the underlying debt is invalid, VA must resolve 
both matters.  Schaper v. Derwinski, 1 Vet. App 430 (1991).  
The Board finds that such a scenario exists in this case and, 
as such, this case must be remanded for the resolution of the 
creation issue.  In that regard, the RO should prepare a paid 
and due audit of the veteran's VA disability compensation 
payments.

In the event that this matter is not resolved in the 
veteran's favor, the RO should request that the veteran 
submit a complete and current financial status report.  
Thereafter, the RO should reconsider the issue of whether or 
not a waiver of the recovery of the debt at issue is 
warranted.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
determine whether or not action was taken 
to reduce his felony conviction to a 
conviction for a misdemeanor.  

2.  The RO should formally adjudicate the 
issue of whether the entire overpayment 
charged to the veteran was properly 
created.  In conjunction with this issue, 
the RO should prepare a paid and due 
audit of the veteran's VA disability 
compensation payments.  Consideration 
should be given to the facts and 
arguments set forth above with regard to 
whether or not the veteran's dependent(s) 
was entitled to all or part of his 
benefits while he was incarcerated.  The 
veteran should be notified of this 
determination.

3.  If an overpayment remains, the RO 
should contact the veteran and request 
that he submit a complete and current 
financial status report.  

4.  The RO should then refer this matter 
to the Committee in order to readjudicate 
the veteran's claim for entitlement to a 
waiver of recovery of the overpayment of 
VA disability compensation benefits.  If 
the action taken is adverse to the 
veteran as to one or both issues noted on 
the title page of this decision, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
all of the applicable laws and 
regulations.  They should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claims folder is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


